 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 MARIA JIMENEZ,                                           Case No.: 2:19-cv-00984-APG-VCF

 4          Plaintiff                                     Order Deeming Order to Show Cause
                                                                      Satisfied
 5 v.

 6 GEICO GENERAL INSURANCE
   COMPANY,
 7
        Defendant
 8

 9         In light of defendant GEICO General Insurance Company’s response to the order to show

10 cause (ECF Nos. 10, 11),

11         IT IS ORDERED that the order to show cause (ECF No. 5) is deemed satisfied, and I will

12 not remand this action for lack of subject matter jurisdiction at this time.

13         DATED this 8th day of July, 2019.

14

15
                                                          ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23
